DISMISSED and Opinion Filed December 5, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01098-CR
                                     No. 05-17-01099-CR
                                     No. 05-17-01103-CR
                              SALBADOR AMARO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
              Trial Court Cause Nos. F15-60526-J, F16-75004-J, F16-75005-J

                            MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Bridges
         Before the Court is Salbador Amaro’s November 21, 2017 motion to abandon the

appeals. In the motion, appellant states that he no longer desires to pursue the appeals. Counsel

has signed the motion and affixed an exhibit signed by appellant showing his consent to allow

counsel to abandon the appeals. We GRANT appellant’s motion. See TEX. R. APP. P. 42.2(a).

       We dismiss the appeals.



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47
171098F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SALBADOR AMARO, Appellant                        On Appeal from the Criminal District Court
                                                 No. 3, Dallas County, Texas
No. 05-17-01098-CR       V.                      Trial Court Cause No. F15-60526-J.
                                                 Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                     Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered December 5, 2017.




                                           –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SALBADOR AMARO, Appellant                        On Appeal from the Criminal District Court
                                                 No. 3, Dallas County, Texas
No. 05-17-01099-CR       V.                      Trial Court Cause No. F16-75004-J.
                                                 Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                     Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered December 5, 2017.




                                           –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SALBADOR AMARO, Appellant                        On Appeal from the Criminal District Court
                                                 No. 3, Dallas County, Texas
No. 05-17-01103-CR       V.                      Trial Court Cause No. F16-75005-J.
                                                 Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                     Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered December 5, 2017.




                                           –4–